The opinion of the court was delivered, January 9th 1872, by
Agnew, J.
The defendants in the court below proposed to prove that shortly before the passage of the bounty law of 25th March 1864, it was resolved at a meeting of the citizens of Shenango township to raise a fund by borrowing money, to put in the quota of the township into the military service under the call of the President, and that the school directors of the township were present and agreed, if the law should pass, they would levy a tax to repay the money borrowed. The offer was rejected by the court.' It is objected that the acts of the directors at the meeting were unofficial, not being done in their organized capacity, and therefore that the case does not fall within the provisions of the Act of 25th March 1864, and the case of West Donegal Township v. Oldweiler, 5 P. F. Smith 259, is referred to as an authority. But it is unnecessary to decide whether the Act of 25th March 1864 will embrace the case or not; the Act of 4th April 1866 being clearly adequate to cover it.
On the 1st July 1864, the school directors in their official and organized capacity resolved, in express terms, to reimburse all moneys contributed to raise bounties for procuring volunteers actually mustered into the service of the United States, amount*280ing to $6427.60. This was a clear and direct official recognition that the money was raised for the purpose of filling the quota of the township, and all that it needed was a legal sanction to make it operative and binding on the citizens of the township. This was furnished by the Act of 4th April 1866, enacting that the tax laid by the school directors of Shenango township in the county of Mercer, on the 1st day of July 1864, for the payment of money which was borrowed by said township and paid to volunteers who entered the military service of the United States, and were credited to the said township, and all proceedings had in the collection of the same are hereby confirmed, legalized and made valid, and that the collector of the said tax be and he is hereby authorized and empowered to collect the balance of the same in the manner now authorized by law. This act of ratification recited and acted directly upon the resolution of July 1st 1864, and all that remained was to show that the fund in question, raised to fill the quota of the township, was the same referred to in the resolution of July 1st 1864, and that it was in good faith raised by and with the understanding and agreement of the directors that it should be refunded by taxes laid and collected for the purpose. This it was the very purpose of the rejected offer to do, in order to show that the money was really advanced on the faith and credit of the township, and thus created an obligation to refund which it was the purpose of the legislature to validate. The case is not ruled by Tyson v. School Directors of Halifax, 1 P. F. Smith 9, which was where money had been paid by a bounty association voluntarily and in their own relief; but it is ruled by Weister v. Hade, 2 P. F. Smith 474, and Grim v. Weissenberg School District, 7 P. F. Smith 433.
Judgment reversed, and a venire facias de novo awarded.
*281CASES THE SUPREME COURT OF PENNSYLVANIA. EASTERN DISTRICT — PHILADELPHIA, 1872.